     Case 2:20-cv-00563-JAD-NJK Document 14
                                         13 Filed 05/29/20 Page 1 of 2



1    AARON D. LOVAAS, SBN 5701
     Aaron.Lovaas@ndlf.com
2    NEWMEYER & DILLION LLP
     3800 Howard Hughes Parkway, Suite 700
3    Las Vegas, NV 89169
     Telephone: (702) 777-7500
4    Facsimile: (702) 777-7599

5    Attorney for Defendant NEVADA TITLE AND
     PAYDAY LOANS
6

7                                      UNITED STATES DISTRICT COURT

8                                             DISTRICT OF NEVADA

9
     MARY A. WILSON,                                    CASE NO.: 2:20-CV-00563-JAD-NJK
10
                                 Plaintiff,
11
     vs.                                                STIPULATION AND ORDER TO
12                                                      WITHDRAW MOTION TO DISMISS (ECF
     NEVADA TITLE AND PAYDAY                            6), AND FOR DISMISSAL WITHOUT
13   LOANS,                                             PREJUDICE

14                               Defendants.                        ECF Nos. 6, 13
15

16             Mary A. Wilson (“Plaintiff”) and Defendant Nevada Title and Payday Loans

17   (“NTPL”), collectively the “Parties,” by and through their counsel of record, hereby

18   stipulate and agree to withdraw NTPL’s Motion to Dismiss (ECF 6) and for dismissal of

19   this matter, without prejudice.
20             The parties agree that the claims asserted against NTPL by Plaintiff are subject to

21   an arbitration agreement, set forth in the loan agreement governing and memorializing

22   Plaintiff’s underlying transaction with NTPL. Plaintiff does not oppose arbitration.

23             THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

24                          1.   NTPL’s Motion to Dismiss (ECF 6) is hereby withdrawn;

25                          2.   This matter is hereby dismissed, without prejudice, each Party to

26                               bear its own attorney’s fees, costs, and expenses, unless otherwise
27                               provided for in the Parties’ arbitration agreement.

28
     4527.105 / 8788443.1
     Case 2:20-cv-00563-JAD-NJK Document 14
                                         13 Filed 05/29/20 Page 2 of 2



1    SO STIPULATED on May 29, 2020.

2    HAINES & KRIEGER, LLC                                 NEWMEYER & DILLION LLP
3

4

5                                                          By: /s/ Aaron D. Lovaas
     By: /s/ George Haines
6       GEORGE HAINES, ESQ.                                   AARON D. LOVAAS, ESQ.
        Nevada Bar No. 9411                                   Nevada Bar No. 5701
7       8985 S. Eastern Ave., Ste. 350                        3800 Howard Hughes Pkwy., Ste. 700
        Las Vegas, NV 89123                                   Las Vegas, NV 89169
8       (702) 880-5554                                        (702) 777-7500

9                                                              Attorney for Defendant NEVADA TITLE
          Attorney for Plaintiff MARY A. WILSON                AND PAYDAY LOANS
10

11
                                                     ORDER
12

13          Based
            Based onon the
                        the parties' stipulation [ECF
                            parties' stipulation [ECF No.
                                                       No. 13]
                                                            13] and
                                                                and good
                                                                     good cause
                                                                           cause appearing,
                                                                                  appearing, ITIT IS
                                                                                                  IS HEREBY
                                                                                                      HEREBY
     ORDERED
     ORDERED that that THIS
                       THIS ACTION
                              ACTION IS    IS DISMISSED
                                              DISMISSED without
                                                           without prejudice,
                                                                    prejudice, each
                                                                               each side
                                                                                     side to
                                                                                           to bear
                                                                                              bear its
                                                                                                    its own
                                                                                                        own fees
                                                                                                            fees
     IT IS SO ORDERED.
14   and costs. The  pending   motion    to dismiss [ECF  No. 6] is deemed   withdrawn,    and
     and costs. All pending motions [ECF No. 6] are DENIED as moot and the hearing scheduled forthe  hearing
     scheduled
     7/13/2020 for  7/13/2020 isasVACATED
                is VACATED           moot. The as   moot.
                                                 Clerk of The
                                                          CourtClerk   of Court
                                                                  is directed    is directed
                                                                              to CLOSE        to CLOSE
                                                                                            THIS   CASE.
15   THIS CASE.
16
                                                      _________________________________
                                              UNITED STATES   DISTRICT
                                                      U.S. District        JUDGEA. Dorsey
                                                                    Judge Jennifer
17
                                                           Dated: May 29, 2020
18                                            Dated:
19
20

21

22

23

24

25

26
27

28
     4527.105 / 8788443.1                               -2-
